817 F.2d 87
Michael SHANE and Joseph Dillon, Plaintiffs-Appellants,v.Howard L. BUCK and United States Postal Service, Defendants-Appellees.
No. 85-2166.
United States Court of Appeals,Tenth Circuit.
May 1, 1987.

Appeal from the United States District Court for the District of Utah;  David K. Winder, Judge.
Martin Seymour Blaustein, Salt Lake City, Utah, for plaintiffs-appellants.
Brent D. Ward, U.S. Atty., and Glen Dawson, Asst. U.S. Atty., Salt Lake City, Utah (Stanley F. Mires, Asst. Gen. Counsel, Rate Application Div., Law Dept., U.S. Postal Service, Washington, D.C., of counsel), for defendants-appellees.
Before LOGAN, SEYMOUR and MOORE, Circuit Judges.
PER CURIAM.


1
After examining the briefs and the appellate record, this three-judge panel has determined unanimously that oral argument would not be of material assistance in the determination of this appeal.  See Fed.R.App.P. 34(a);  Tenth Cir.R. 34.1.8(c) and 27.1.2.  The cause is therefore ordered submitted without oral argument.


2
The judgment of the district court is affirmed on the basis of, and for the reasons stated in, the district court's Memorandum Decision and Order appearing as Shane v. Buck, 658 F. Supp. 908 (D. Utah 1985).  We note that the Second Circuit has resolved a case raising nearly identical issues in accord with this disposition.   See Kuzma v. United States Postal Service, 798 F.2d 29 (2d Cir.1986), cert. denied, --- U.S. ----, 107 S. Ct. 906, 93 L. Ed. 2d 856 (1987).